OPINION OF THE COURT
Per Curiam.
On December 15, 2008, the respondent pleaded guilty before the Honorable James F.X. Doyle, in the County Court, Suffolk County, to one count of possession of a forged instrument in the second degree, a class D felony, in violation of Penal Law § 170.25. Sentence was imposed on February 9, 2009.
The Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) now moves pursuant to Judiciary Law § 90 (4) (b) to strike the respondent’s name from the roll of attorneys based upon his felony conviction.
By virtue of his felony conviction upon his entry of a plea of guilty, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred on December 15, 2008. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted.
Prudenti, PJ., Mastro, Rivera, Spolzino and Santucci, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Bryan J. Holzberg, admitted as Bryan Joel Holzberg, is disbarred, effective December 15, 2008, and his name is stricken from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Bryan J. Holzberg, admitted as Bryan Joel Holzberg, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Bryan J. Holzberg, admitted as Bryan Joel Holzberg, is commanded to continue to desist and refrain from (1) practicing law *146in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Bryan J. Holzberg, admitted as Bryan Joel Holzberg, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).